Citation Nr: 0719155	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of shell 
fragment wounds of the face and neck.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  


FINDING OF FACT

The veteran has presented no competent evidence showing that 
he has residuals of shell fragment wounds to the face and 
neck.


CONCLUSION OF LAW

Residuals of shell fragment wounds to the face and neck were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5102, 5013, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a March 2004 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006);  38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Residuals of Shell Fragment Wounds of the Face and Neck

It is the veteran's contention that his outfit was under 
attack with artillery fire in 1953 and that he received shell 
fragment wounds to the face and neck but he did not seek 
treatment as others were hurt much worse.  He reports that he 
has picked out metal fragment with his fingers and that, at 
time, his face would sell and then return to normal.  He 
argues that post service removal of lumps and cysts to the 
face and neck resulted from this inservice injury.  

Review of the record does not show that the veteran has ever 
received a competent medical diagnosis of residuals of shell 
fragment wounds to the face and neck.  His DD Form 214 
indicates that no wounds were sustained in combat.  What the 
record does show is that the veteran has a chronic condition 
related to sebaceous cysts.  Specifically, it is noted that a 
sebaceous cyst of the back of the neck was noted and excised 
in April 1968.  The veteran did not give a history of 
inservice shell fragment wounds at that time.  

Subsequently dated records include removal of a right parotid 
mass at a VA facility in January 1995.  The veteran had a 
mass excised from the right neck area and a cyst removed from 
the left eye area in January 2005.  A VA dermatologist 
examined the veteran in May 2005.  He noted that the 
veteran's history included excision of a right neck lump and 
left upper eyelid in early 2005.  However, his exam showed no 
evidence of shrapnel removal or sebaceous cysts.  No scars 
were noted, and it was specifically noted that there was no 
evidence that sebaceous cysts were caused by shrapnel.  Of 
record are several color photos of the veteran's face and 
neck which seem to reflect a small scar on the left side of 
the neck and a red left eye.  In a picture of the back of the 
veteran's neck, it is not apparent that there is a scar or a 
cyst.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110; and see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed 
that 38 U.S.C.A § 1131, as well as other relevant statutes, 
only permitted payment for disabilities existing on and after 
the date of application for such disorders.  The Federal 
Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current residuals of shell fragment wounds of the face and 
neck, the claim must be denied.

It is pointed out to the veteran that his claim does not fail 
because he did not report inservice wounds.  His claim of 
inservice fragment wounds in 1953 is believable and 
consistent with the fact that the veteran served during a 
time of war and was awarded a combat infantry badge.  See VA 
FORM DD 214.  His claim fails in that no current residuals of 
these injuries are indicated.  Specifically, he argues that 
his chronic cyst excisions are related to his wounds.  
However, there is no competent medical evidence of record 
that supports his contention, and, in fact, a VA examiner in 
May 2005 opined that his cysts were not the result of any 
retained foreign bodies.  

The Board has noted the veteran's assertions that the VA 
physician who examined him was indignant and that he was 
unfairly treated.  He also complains of the quality of the 
photos of record.  However, review of the examination report 
reflects that the examiner's opinions were based not only on 
his review of the veteran but also on review of the records.  
The photos do appear to show scars as asserted by the 
veteran.  However, it is again pointed out that the examiner 
specifically addressed the question regarding etiology of 
post service removal of masses and cysts and noted that they 
were not the result of shell fragment wounds.  That is the 
basis for the denial of the claim.  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006).  In this 
case, adequate examination has already been accomplished.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of shell fragment wounds of the face 
and neck, and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, No. 01- 7006 (Fed. Cir. December 17, 2001).


ORDER

Entitlement to service connection for residuals of shell 
fragment wounds of the face and neck is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


